Citation Nr: 0527569	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  02-04 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel






INTRODUCTION

The veteran had active service from February 1971 to June 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the veteran's claim for 
an increased evaluation for his service-connected PTSD.


FINDING OF FACT

The veteran's PTSD is manifested by depression, nightmares, 
flashbacks, anxiety, hypervigilence, panic attacks, sleep 
impairment, and short term memory problems, and has not been 
shown by competent clinical evidence to be more than moderate 
in severity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Codes 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of May 2001 and 
March 2004 letters from the agency of original jurisdiction 
(AOJ) to the appellant.  The May 2001 letter was issued prior 
to the initial AOJ decision.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's May 2001 and March 2004 
letters informed him that additional information or evidence 
could be submitted to support his claim, and asked him to 
send the information or evidence to the AOJ.  In addition, in 
subsequent VCAA notification sent in March 2004, the veteran 
was specifically requested to provide to the RO any evidence 
or information in his possession.  Under these circumstances, 
the Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as private 
treatment records and VA outpatient and examination records.  
The veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
any further evidence not already of record.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).


The provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 pertain to PTSD.  Under this code, a 50 percent rating 
is assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

In Mauerhan case, the United States Court of Appeals for 
Veterans Claims (Court) rejected the argument "that the DSM-
IV criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  Rather, distinctive PTSD symptoms in the DSM-IV 
(Diagnostic and Statistical Manual for Mental Disorders (4th 
ed., 1994) are used to diagnose PTSD rather than evaluate the 
degree of disability resulting from the condition.  Although 
certain symptoms must be present in order to establish the 
diagnosis of PTSD, as with other conditions, it is not the 
symptoms, but their effects, that determine the level of 
impairment.  Id.

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).



Legal Analysis

The veteran asserts that an evaluation in excess of 50 
percent is warranted for his service-connected PTSD.  As 
noted above, in order to assign the next higher or 70 percent 
rating, the record must show that the veteran experiences 
occupational and social impairment, with deficiencies in most 
areas such as work, school, and family relations, judgment, 
thinking, or mood, due to symptoms of PTSD such as suicidal 
ideation, obsessional rituals that interfere with routine 
activities, impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene, intermittent 
illogical, obscure, or irrelevant speech, difficulty in 
adapting to stressful circumstances, and the inability to 
establish and maintain effective relationships.  

The Board finds that symptoms commensurate with the criteria 
for a 70 percent rating are not shown by the record.  In this 
regard, the record establishes that between February 2001 and 
April 2001 the veteran underwent treatment in a VA substance 
abuse treatment program for a 30-year history of alcohol 
abuse and a 3-year history of cocaine use.  During this time, 
his mental health was evaluated on several occasions and it 
was reported that the veteran suffered from hypervigilence, 
short-term memory problems, anxiety, and depression.  The 
examiners also reported that the veteran had good insight and 
judgment, logical, sequential and relevant thought content, 
speech that was within normal limits, and did not have any 
suicidal ideations, or psychosis.  The record further 
reflects that during this time, the examiners assigned the 
veteran's symptomology GAF scores of 57 and 65.

The record also establishes that the veteran's mental health 
was evaluated in January 2004 and May 2004, while the veteran 
was incarcerated with the Indiana Department of Corrections.  
On these evaluations, the examiners reported that the veteran 
had an unremarkable appearance, good hygiene, clear speech, a 
euthymic mood, an appropriate affect, an intact memory, 
normal eye contact, ok sleep and appetite, and insight, 
judgment, and cognitions that were within normal limits.  It 
was also reported that no pyschiatric referral was needed.

Similarly, on VA examinations in June 2001 and November 2004, 
the examiners reported that the veteran experienced 
depression, nightmares, sleep impairment, anxiety, 
hypervigilence, and panic attacks two times a month.  
However, it also reported that the veteran had regular 
speech, logical, sequential, goal directed thoughts, was 
fully oriented to person, place and time, did not display any 
ritualistic behavior, and did not have any suicidal or 
homicidal ideations.  Further, on examination in November 
2004, the veteran indicated that he had difficulty obtaining 
employment due to his PTSD symptoms.  However, on the same 
examination, he also reported that he had good to excellent 
relationships with family members, including his siblings, 
children, and grandchildren and that he enjoyed the company 
of other veterans.  Additionally, the record reflects that on 
both the June 2001 and November 2004 examinations, the 
veteran's symptomology  was assigned a GAF score of 60.  

Accordingly, the Board finds the clinical findings on the VA 
outpatient treatment records between February 2001 and April 
2001, the clinical findings found in the Indiana Department 
of Corrections mental health assessments between January 2004 
and May 2004, and the clinical findings found on VA 
compensation and pension examinations in June 2001 and 
November 2004, and the veteran's GAF scores of 57, 60, and 
65, demonstrate no more than moderate symptoms, and are 
consistent with the current 50 percent rating.  Therefore, 
the Board concludes that the preponderance of the evidence is 
against the claim for an evaluation in excess of 50 percent 
for PTSD.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2004).


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


